DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) and 35 USC 120 is acknowledged.
Information Disclosure Statement
	The information disclosure statement submitted on February 21st, 2020 has been considered by the Examiner and made of record in the application file.
EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Matthew T. Currie (Reg. #: 58,533) on 2/12/2021.

The application has been amended as follows:
IN THE CLAIMS

27-37. 	(Cancelled). 
Allowable Subject Matter
2.	In view of the filed claims and further search, claims 13-26 are allowed.

           Regarding claim 13, the prior art of Bogatin (US PGPub 2012/0052884 A1) teaches a method of tracking and updating the location of a movable electronic device that includes a wireless interface for interaction with portable wireless mobile devices of users, the method comprising: requesting a pair of user keys for access; obtaining an authentication credential of the user, via the wireless interface, from a portable wireless mobile device of the user, transmitting the authentication credential from the movable electronic device to an authentication server for access.
	The prior art of Tredoux et al (US PGPub 2015/0172059 A1) teaches the method wherein the user authenticates for access to restricted data consistent with a security policy and a privilege level of the user, via an authentication sequence comprising: obtaining an authentication credential of the user, via the wireless interface, from a portable wireless mobile device of the user, transmitting the authentication credential from the movable electronic device to an authentication server for verification of the authentication credential.
	However, the Examiner determines that the prior art of record, whether considered alone or in combination, fails to disclose the technical features of the claimed invention of the method comprising authenticating a user for access, via the movable electronic device, to restricted data consistent with a security policy and a privilege level of the user, via an authentication sequence comprising: obtaining an authentication credential of the user, via the wireless interface, from a portable wireless mobile device of the user, transmitting the authentication credential from the movable electronic device to an authentication server for verification of the authentication credential, and when the authentication credential is verified, granting access, for the user, to the restricted data; and during the authentication sequence, (i) interrogating the portable wireless 
	Claims 14-26 are also allowed by virtue of their dependency on claim 13. 
            				Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Xiang Zhang whose telephone number is (571)270-7693.  The Examiner can normally be reached on M-Th 9:30 am - 8:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s 

supervisor, Rafael Perez-Gutierrez, can be reached on (571)272-7915. The fax phone number for 

the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XIANG ZHANG/
Patent Examiner, Art Unit 2642

/Rafael Pérez-Gutiérrez/Supervisory Patent Examiner, Art Unit 2642